Title: To George Washington from Brigadier General James Clinton, 14 June 1779
From: Clinton, James
To: Washington, George


        
          Sir,
          Albany [N.Y.] June 14th 1779
        
        This Day I had the honour to receive your favour of the 10th instant: as also one from Genl Sullivan of the 11th containing

Intructions for me to move up to Connojoharie & transport my Boats &c. across to Lake Otsego there to wait farther orders to join him.
        I have ordered one hundred Batteaux loaded with Stores to be transported up the River to Connojoharie by the 3d N.Y. Regt & the Detatchment under Col. Butler the former set off yesterday, the latter will set off this day.
        Upon tryal I find the hundred Boats will be entirely inadequate to transport the Army Stores & Prov[i]sion—necessary for the Expedition, I have therefore ordered one hundred more to get ready immdiately.
        As the road is difficult between the River and the Lake, it will require a great Number of Waggons to transport the Boats &c. across. I have ordered the Q.M. to collect three or four Hundred, which I am in hopes will be effected.
        The Genl advises me not to take Horses with me, but to imbark all the Troops in Boats & later the P. Saddles if there is room for them— he requires me to store the Brigade Field Peices, & take the Grasshoppers from Fort Schuyler, arming the Artillery men with Musquets, which I have ordered to be done—he also informs me that I can have a supply of Military Stores when I join him, which will be much wanted as those destined for this place have not yet arrived.
        On Consulting Genl Schuyler & considering the Difficulties which arrise in this Place during my Absence for want of a proper Officer to command I have ordered Col. V. Schaiick to take the Command here, as he is the eldest Officer in the Department leaving Lt Col. V. Dyc to command in the Fort—as Captain Graham is appointed Major.
        I enclose your Excellency a Certificate relative to Captain Graham and in the mean time shall appoint as Major in B. Orders.
      